Citation Nr: 0620703	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a generalized anxiety disorder.  

2.  Entitlement to a disability evaluation greater than 10 
percent for scar residuals, shell fragment wound (SFW) in the 
neck, with retained foreign body (hereinafter the "muscle 
disability").  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's generalized anxiety 
disorder causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

2.  The veteran's muscle disability is not moderately severe.  

3.  The veteran's service-connected mental condition 
precludes him from securing or following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9400 (2005).

2.  The criteria for an increased rating for a muscle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.73, DC 5323 
(2005).

3.  A total rating based on individual unemployability due to 
service-connected mental condition is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected generalized anxiety disorder, 
currently evaluated as 50 percent disabling under DC 9400, 
generalized anxiety disorder.  38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2005).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2005).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2005).  

Under DC 9400, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 60 indicates moderate 
difficulty in social, occupational, or school functioning.

The veteran underwent a VA mental disorders examination in 
November 2004.  The veteran stated that he lived with his 
spouse's son, but had poor interpersonal relations, social 
relations, and leisure activities.  The veteran reported that 
in the past year, he had been feeling more anxious, restless, 
and tense.  He also reported insomnia and inability to 
concentrate.  

The examiner found the veteran to be appropriately dressed 
with "adequate" hygiene.  He was spontaneous, cooperative, 
and established eye contact with the examiner.  He was alert 
and in contact with reality.  There was no evidence of 
psychomotor retardation, agitation, tics, tremors, or 
involuntary movement.  His thought process was coherent and 
logical, with no looseness of association or evidence of 
disorganized speech.  The veteran was not experiencing 
delusions, hallucinations, phobias, obsessions or panic 
attacks.  He did not have suicidal ideation.  The veteran's 
mood was depressed and anxious.  His affect was constricted.  
His judgment and insight were fair and his memory for recent, 
remote, and immediate events was intact.  

The examiner denied impairment of thought processes and 
communication and stated that there was no evidence of 
inappropriate behavior.  The examiner concluded that the 
veteran's generalized anxiety disorder symptoms were 
seriously interfering with his employment and social 
functioning.  The examiner diagnosed the veteran with 
generalized anxiety disorder and severe major depressive 
disorder without psychotic features and assigned a GAF score 
of 50, which is lower than his previous score of 60.  

In September 2003, the veteran was seen by a VA psychiatrist.  
The veteran was well dressed and well groomed.  His speech 
was normal and his thoughts were goal-directed.  His affect 
was constricted.  He was not psychotic or suicidal.  The 
examiner stated that he veteran had a history of diagnoses of 
schizophrenia.  

In June 2003, the veteran was seen by a VA psychiatrist.  He 
reported that medication was helping him handle his 
hallucinations and flashbacks.  The veteran was well dressed 
and well groomed.  He reported sleeping and eating well.  He 
was diagnosed with major depression with psychotic features 
and prescribed valium, paroxetine, and olanzapine.  

The veteran underwent a VA mental disorders evaluation in 
August 2003.  The veteran reported staying home, an inability 
to deal with people, and that he heard the voices of dead 
people.  The veteran was clean, unshaven, and adequately 
dressed at the August 2003 examination.  He was alert and 
oriented.  His mood was depressed an anxious.  His affect was 
constricted.  His attention was good and his concentration 
and memory were fair. His speech was clear and coherent.  He 
was not experiencing hallucination, or suicidal or homicidal 
ideation.  His insight and judgment were fair and he 
exhibited good impulse control.  The examiner stated that the 
veteran was able to keep his personal hygiene and "do other 
activities."  The examiner diagnosed him with generalized 
anxiety disorder and major depression with psychotic features 
and assigned a GAF score of 60.  

The Board notes that the veteran's major depressive disorder 
is not a service-connected disability.  The examiners did not 
specifically differentiate the symptoms of the generalized 
anxiety disorder from the symptoms of the depressive 
disorder.  When it is not possible to medically separate the 
effects of one condition from another, VA regulations require 
that reasonable doubt be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  See generally Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board has considered the veteran's 
major depressive disorder as part of the increased rating.  

The veteran's generalized anxiety disorder meets the criteria 
for a 70 percent evaluation.  The November 2004 examiner 
stated that the veteran's symptoms seriously interfered with 
his employment and social functioning.  His GAF score 
decreased from 60 in August 2003 to 50 in November 2004.  The 
veteran's mood was depressed and anxious at both VA 
examinations.  The veteran has a history of suicidal ideation 
and hospitalization for his mental condition.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's generalized anxiety 
disorder more closely approximates a 70 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is in favor of this claim.  38 C.F.R. § 4.3.  The 
appeal is granted.  

With regards to the veteran's claim for an increased rating 
for a muscle disability, the veteran's disability is 
currently evaluated as 10 percent disabling by analogy under 
DC 5399-5323, Muscle Group XXIII (movements of the head; 
fixation of shoulder movements).  38 C.F.R. § 4.73.  

Under DC 5323, a 10 percent rating is warranted for a 
moderate disability.  A 20 percent rating is warranted for a 
moderately severe disability.  VA defines the terms 
"slight," "moderate," "moderately severe," and "severe" 
for the evaluation of muscle disabilities.  A moderate 
disability is defined in 38 C.F.R. § 4.56(d)(2).  For a 
moderate disability, the type of injury is a "through and 
through penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection."  38 C.F.R. § 4.56(d)(2)(i).  The 
history and complaint would show "service department record 
or other evidence of in-service treatment for the wound," as 
well as record of consistent complaint regarding one or more 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered fatigue threshold, fatigue-pain, 
impairment of coordination, and uncertainty of movement), 
particularly lowered fatigue threshold.  38 C.F.R. 
§§ 4.56(c), (d)(2)(ii).  Objective findings would show exit 
(if present) and entrance scars, if present.  They would be 
"small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side." 
38 C.F.R. § 4.56(d)(2)(iii).  

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The 
history and complaint would show "service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

The veteran underwent a VA muscles examination in November 
2004.  The veteran reported being treated for his muscle 
disability with physical therapy, massage, and injections.  
He reported experiencing pain when rotating or moving his 
neck.  The examiner reported that on five occasions during 
the last year, the veteran had acute right neck pain that 
functionally impaired him for a period of three to five days.  

The veteran complained of occasional moderate-to-severe 
discomfort on the right side of his neck with radiation to 
the right trapezius muscle, anterior arm, and hand up to his 
fingers, associated with numbness of the right wrist, hand, 
and fingers.  

The examiner found a 0.5 centimeter round, hyperpigmented 
scar on the veteran's right upper neck, near the occipital 
region.  There was no issue loss comparison.  The scar 
penetrated at the right upper trapezius and splenius capitis.  
The scar had normal sensation but was tender to palpation.  
There was no tendon damage, but the veteran retained metallic 
fragments in the right side of his neck.  Muscle strength in 
the trapezius and splenius capitis was 5/5, which was normal.  
There were no muscle herniations.  The examiner stated that 
the veteran could move the serial muscle groups through 
normal range with "sufficient comfort, endurance, and 
strength" to accomplish activities of daily living.  The 
veteran's forward flexion, backward extension, right and left 
lateral rotations and flexions were all 30 degrees.  The 
veteran's ranges of motion were not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with residuals of a SFW in the right 
neck with retained foreign body and scar.  

The veteran underwent a VA muscles examination in August 
2003.  He reported that since his injury, he experienced 
chronic headaches that originated at the occipital area and 
radiated to the right forehead and eye.  The veteran reported 
that in the field, he was treated with first aid and then had 
surgery at a hospital in Saigon.  After the surgery to remove 
some metal fragments, he was hospitalized for 12 days.  There 
is no evidence that his wound became infected while being 
treated for it in service.  

The examiner stated that there was no tissue defect in the 
right upper trapezius and splenius capitis on their insertion 
to the right occipital region.  There was no evidence of 
injuries to his nerves or vascular structure.  There were no 
muscle tumors.  

The examiner could not identify the entry and exit wounds 
because of the very faint scar residual.  The examiner found 
that the right upper trapezius and splenius capitis were 
penetrated near their insertion at the occipital region, but 
no tissue loss was evident.  The veteran's scar was just 
beneath his hairline on the right side of his neck.  The skin 
was hyperpigmented and the scar was approximately 0.5 
centimeters in length and 0.5 centimeters wide at its widest 
area.  The veteran had full active range of motion and there 
was no evidence of tendon damage.  The trapezius muscle had 
5/5 strength bilaterally with no evidence of herniation or 
loss of muscle function.  There was no joint or bone damage.  

The examiner concluded that the veteran suffered some local 
damage of superficial cutaneous innervation of the skin 
posterior to the ear because there was decreased pinprick 
sensation, providing evidence against this claim.  

The evidence of record does not show that the veteran has a 
moderately severe muscle disability.  The veteran's service 
medical records (SMRs) show debridement as one of the 
treatments, but there is no current evidence of residuals of 
debridement.  There is no evidence of prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  The 
evidence does not show that the veteran was hospitalized in 
service for a prolonged period of time for treatment.  He 
reported a convalescence period of 20 days, after which he 
was sent back to Vietnam.  There is no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  There is no evidence of decreased strength or 
endurance.  In fact, both VA muscle examinations show that 
the veteran had 5/5 strength in the muscles injured by the 
SFW.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's muscle 
disability does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  The 
appeal is denied.  

With regards to the veteran's TDIU claim, total disability is 
considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has two service-connected disabilities: 
generalized anxiety disorder, for which the Board grants a 70 
percent rating, and a muscle disability rated as 10 percent 
disabling.  The veteran has a single disability rated at 70 
percent.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are met.  

The RO previously denied TDIU because the veteran did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).  Because 
the veteran now meets the criteria, the Board may consider 
entitlement to TDIU.  

In his May 2003 TDIU claim, the veteran stated that he became 
too disabled to work in 1980.  The veteran was granted 
disability payments by the Social Security Administration 
(SSA) in a January 1983 decision.  The SSA concluded that 
beginning in 1980, the veteran could not work due to his 
mental condition.  At his November 2004 VA mental health 
examination, the examiner concluded that the veteran's mental 
condition seriously interfered with his ability to function 
in work and social situations.  In addition, his GAF score 
decreased from 60, which indicates moderate difficulty in 
social, occupational, or school functioning, to 50, which 
indicates serious symptoms or serious impairment in social, 
occupational or school functioning.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In light of the SSA disability decision and the veteran's VA 
mental health examinations, and pursuant to 38 C.F.R. 
§ 4.16(a), the Board finds that the veteran is precluded from 
maintaining substantial and gainful employment by reason of 
his service-connected generalized anxiety disorder and, as 
such, is entitled to a total disability evaluation.  Based on 
a review of the record, specifically the November 2004 VA 
mental health examination, the Board finds that the veteran 
is, at this time, incapable of gainful employment due to his 
service-connected generalized anxiety disorder.  The Board 
finds that the preponderance of the evidence supports the 
conclusion that he is unable to work due to his generalized 
anxiety disorder at this time.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2003, as well as information provided in July 
2004 statement of the case (SOC) and December 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2004 SOC and December 2004 SSOC include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in July 
2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the July 2003 VCAA 
notice, the July 2004 SOC, and the December 2004 SSOC 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither veteran has not made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased evaluation for a muscle 
disability.  With regards to the claims for an increased 
evaluation for generalized anxiety disorder and entitlement 
to TDIU, the RO will be responsible for addressing any notice 
defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, available SSA records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for a generalized anxiety disorder to 
70 percent is granted.  

An increased evaluation for a muscle disability is denied.  

Entitlement to TDIU is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


